

116 SJ 70 IS: Proposing an amendment to the Constitution of the United States relative to the voting threshold for impeachment.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 70IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Scott of Florida introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to the voting threshold for impeachment.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress:  —1.The House of Representatives may only agree to an article of impeachment upon the affirmative vote of not less than three-fifths of the Members of the House of Representatives, duly chosen and sworn..